MEMORANDUM**
Bernt Vongrabe appeals pro se from the district court’s order dismissing his action alleging that defendants made false statements to the court in a previous action Vongrabe brought against Sprint Communications (“Sprint”) and other companies. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Savage v. Glendale Union High School, 343 F.3d 1036, 1040 (9th Cir.2003), and we affirm.
The district court granted defendants’ motion to dismiss, on the ground that Vongrabe failed to state a claim that attorneys for Sprint conspired to commit perjury in a prior action. Vongrabe’s sole contention on appeal is that the district court did not have jurisdiction to issue its March 7, 2005 order, because he attempted to remove the case to the United States Bankruptcy Court for the Middle District of Florida. We reject this contention, because Vongrabe has not shown that he took any action that deprived the district court of jurisdiction over his case.
Vongrabe has waived any challenge to the merits of the March 7, 2005 order. See Dilley v. Gunn, 64 F.3d 1365, 1367 (9th Cir.1995) (issues not raised in opening brief are waived on appeal).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.